—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated May 17, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the defendant property owner’s duty of care did not require him to shovel or otherwise remedy the snow and ice condition in a grassy area adjacent to the driveway where the plaintiff slipped and fell (see Rosenbloom v City of New York, 254 AD2d 474 [1998]; Garcia v New York City Hous. Auth., 234 AD2d 102 [1996]; Palmer v Prescott, 208 AD2d 1065 [1994]; Bacon v Mussaw, 167 AD2d 741 [1990]). Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.